UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09821 Allied Asset Advisors Funds (Exact name of Registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. Iman Fund Schedule of Investments February 28, 2015 (Unaudited) (Classifications are based on the North American Industry Classificiation System) Shares Value COMMON STOCKS - 99.8% Aerospace Product & Parts Manufacturing - 3.1% Honeywell International, Inc. TE Connectivity Ltd. (b) Agriculture, Construction & Mining Machinery Manufacturing - 1.1% National Oilwell Varco Inc. The Toro Co. Air Freight & Logistics - 0.2% United Parcel Service, Inc. (UPS) - Class B Apparel Knitting Mills - 0.3% Zumiez, Inc. (a) Automobiles - 0.5% Winnebago Industries, Inc. Building Material & Supplies Dealers - 2.6% Fastenal Co. The Home Depot, Inc. Business Support Services - 0.7% WNS Holdings Ltd. - ADR (a)(b) Clothing Stores - 1.5% American Eagle Outfitters, Inc. ANN INC. (a) The Children's Place Retail Stores, Inc. The Gap, Inc. Commercial & Service Industry Machinery Manufacturing - 1.9% Copart, Inc. (a) The Middleby Corp. (a) Communications Equipment Manufacturing - 2.1% Cisco Systems, Inc. Plantronics, Inc. QUALCOMM, Inc. Computer & Peripheral Equipment Manufacturing - 5.7% Apple Inc. EMC Corp. Zebra Technologies Corp. (a) Computer Systems Design & Related Services - 2.2% Accenture PLC - Class A (b) Cerner Corp. (a) Perficient, Inc. (a) Sykes Enterprises, Inc. (a) Virtusa Corp. (a) Cut & Sew Apparel Manufacturing - 0.7% lululemon athletica Inc. (a) Dairy Product Manufacturing - 0.7% WhiteWave Foods Co. (a) Data Processing, Hosting & Related Services - 3.3% Automatic Data Processing, Inc. CoStar Group Inc. (a) Red Hat, Inc. (a) Drugs & Druggists' Sundries Merchant Wholesalers - 1.5% AmerisourceBergen Corp. The Procter & Gamble Co. Electrical Equipment Manufacturing - 0.7% AMETEK, Inc. Electronic Shopping & Mail-Order Houses - 0.5% Amazon.com, Inc. (a) Electronics & Appliance Stores - 0.5% Best Buy Co., Inc. Employment Services - 0.2% Manpowergroup Inc. Engine, Turbine & Power Transmission Equipment Manufacturing - 0.8% Brunswick Corp. Cummins, Inc. Freight Transportation Arrangement - 0.7% FedEx Corp. General Freight Trucking - 0.9% Knight Transportation, Inc. Old Dominion Freight Line, Inc. (a) Grain & Oilseed Milling - 1.7% Unilever NV - NY Reg. Shares - ADR (b) Unilever PLC - ADR (b) Health & Personal Care Stores - 1.2% CVS Caremark Corp. Industrial Machinery Manufacturing - 1.8% Applied Materials, Inc. Insurance Carriers - 0.8% Health Net Inc. (a) Management, Scientific & Technical Consulting Services - 1.7% Korn/Ferry International (a) MAXIMUS, Inc. Salesforce.com, Inc. (a) Medical and Diagnostic Laboratories - 0.0% 1 Laboratory Corp. of America Holdings (a) 64 Medical Equipment & Supplies Manufacturing - 0.9% 3M Co. Intuitive Surgical, Inc. (a) Stryker Corp. Metal Ore Mining - 0.3% Franco-Nevada Corp. (b) Motor Vehicle Body & Trailer Manufacturing - 0.3% Lear Corp. Motor Vehicle Manufacturing - 0.3% Tesla Motors, Inc. (a) Motor Vehicle Parts Manufacturing - 0.2% Sun Hydraulics Corp. Navigational, Measuring, Electromedical & Control Instruments Manufacturing - 1.4% Danaher Corp. Illumina, Inc. (a) Masimo Corp. (a) MTS Systems Corp. Newspaper, Periodical, Book, and Directory Publishers - 2.5% Reed Elsevier PLC - ADR (b) Office Administrative Services - 0.8% Gartner, Inc. (a) Office Furniture (including Fixtures) Manufacturing - 0.6% La-Z-Boy Inc. Oil & Gas Extraction - 2.9% Diamondback Energy, Inc. (a) EOG Resources, Inc. Imperial Oil Ltd. (b) Occidental Petroleum Corp. Other Electrical Equipment & Component Manufacturing - 0.2% Emerson Electric Co. Other Fabricated Metal Product Manufacturing - 0.1% Parker Hannifin Corp. Other Financial Investment Activities - 2.1% Medtronic, PLC (b) Other General Merchandise Stores - 0.7% O'Reilly Automotive, Inc. (a) Other General Purpose Machinery Manufacturing - 2.5% Graco, Inc. IDEX Corp. Pall Corp. Roper Industries, Inc. Other Information Services - 5.5% Baidu, Inc. - ADR (a)(b) Facebook Inc. (a) Google Inc. - Class A (a) Google Inc. - Class C (a) Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing - 0.7% Monsanto Co. Petroleum & Coal Products Manufacturing - 5.0% Chevron Corp. Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing - 12.8% Alkermes PLC (a)(b) Allergan, Inc. BioMarin Pharmaceutical Inc. (a) Bristol-Myers Squibb Co. Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Intercept Pharmaceuticals, Inc. (a) Isis Pharmaceuticals, Inc. (a) Johnson & Johnson Novartis AG - ADR (b) Receptos, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Vertex Pharmaceuticals Inc. (a) Professional, Commercial Equipment & Supplies Merchant Wholesalers - 0.4% Henry Schein, Inc. (a) Rail Transportation - 0.9% Union Pacific Corp. Scientific Research & Development Services - 3.6% Alexion Pharmaceuticals, Inc. (a) Babcock & Wilcox Co. Biogen Idec Inc. (a) Celgene Corp. (a) Incyte Corp. (a) Semiconductor & Other Electronic Component Manufacturing - 4.7% Altera Corp. Benchmark Electronics, Inc. (a) Cavium, Inc. (a) Cree, Inc. (a) NVIDIA Corp. Texas Instruments Inc. Tyco Internaional PLC (b) Xilinx, Inc. Semiconductor & Semiconductor Equipment - 1.5% Intel Corp. Soap, Cleaning Compound & Toilet Preparation Manufacturing - 0.5% Tupperware Brands Corp. Software Publishers - 6.1% Aspen Technology, Inc. (a) Microsoft Corp. Oracle Corp. Synopsys, Inc. (a) Tyler Technologies, Inc. (a) Sporting Goods, Hobby & Musical Instrument Stores - 1.3% Dicks Sporting Goods, Inc. Support Activities for Mining - 0.5% Schlumberger Ltd. (b) Textile, Apparel & Luxury Goods - 0.2% NIKE, Inc. - Class B Wired Telecommunications Carriers - 0.7% PT Telekomunikasi Indonesia Persero Tbk - ADR (b) TOTAL COMMON STOCKS (Cost $56,408,930) Total Investments (Cost ($56,408,930) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities The cost basis of investments for federal income tax purposes at February 28, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized depreciation on investments ) Net unrealized appreciation on investments $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2015 (Unaudited) The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) Inputs that areused in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment's fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels whithin the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ - - $ Total* $ - - $ *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. There were no transfers into or out of Level, 1, Level 2 or Level 3 fair value measurements during the reporting period for the Fund, as compared to their classification from the most recent annual report. It is the Fund's policy to consider transfers into or out of Level 1, Level 2 or Level 3 as of the end of the reporting period. There were no transfers into or out of Level, 1, Level 2 or Level 3 fair value measurements during the reporting period for the Fund, as compared to their classification from the most recent annual report. It is the Fund's policy to consider transfers into or out of Level 1, Level 2 or Level 3 as of the end of the reporting period. Derivatives and Hedging Activities at February 28, 2015 (Unaudited) The Trust has adopted an accounting standard involving disclosures of derivatives and hedging activities. The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for and how derivative instruments affect an entity's results of operations and financial position. The standard does not have any impact on the Fund's financial disclosures because the Fund has not maintained any positions in derivative instruments or engaged in hedging activities In January, 2013, the FASB issued ASU No. 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities” in GAAP and nternational Reporting Financial Standards (“IFRS”). ASU No. 2013-01 clarifies ASU No. 2011-11. Disclosures about Offsetting Assets and Liabilities to increase comparability and reduce presentation differences between financial statements prepared in accordance with GAAP and cial statements prepared in accordance with IFRS. This requires increased disclosure about derivative instruments that are offset in a reporting entity’s Statement of Assets and Liabilities and derivative instruments that are subject to a master netting agreement (“MNA”). Specifically, the ASU requires reporting entities to present separately for assets and liabilities. a) the gross amounts of those recognized assets and recognized liabilities, b) the amounts offset to determine the net amounts presented in the Statement of Assets and Liabilities, c) The net amount presented in the Statement of Assets and Liabilities, d) the amounts subject to an enforceable MNA not included in (b), and e) the net amount after deducting the amounts from (d) and (c). The effective date of the ASU is for interim and annual periods beginning on or after January 1, 2013. There is no impact of the ASU on the financial statements of the Fund for the nine months ended February 28, 2015. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allied Asset Advisors Funds By /s/ Bassam Osman Bassam Osman, President DateApril 15, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Bassam Osman ./s//s/ Bassam Osman, President Date April 15, 2015 By /s/ Mohammad Basheeruddin Mohammad Basheeruddin, Treasurer Date April 16, 2015
